314 F.2d 703
Lloyd Miles WASHINGTON, Appellant,v.John T. WILLINGHAM, Warden, U. S. Penitentiary, Lewisburg, Pennsylvania.
No. 14081.
United States Court of Appeals Third Circuit.
Argued January 24, 1963.
Decided February 21, 1963.

Alan J. Davis, Philadelphia, Pa. (Michael von Moschzisker, Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., on the brief), for appellant.
Harry A. Nagle, Asst. U. S. Atty., Lewisburg, Pa. (Bernard J. Brown, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before STALEY and SMITH, Circuit Judges, and SHAW, District Judge.
PER CURIAM.


1
This is an appeal from an order of the district court denying the petition of Lloyd Miles Washington for a writ of habeas corpus. Washington was in federal custody after the United States Board of Parole had revoked his parole. However, subsequent to the oral argument of the appeal, this court was notified that the Board has reparoled Washington, effective February 1, 1963. Hence, the issues raised by the appeal are moot, and it will be dismissed.